Citation Nr: 1806464	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-13 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1967 to December 1968.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary. Specifically, the Board finds that the results of an August 2011 private audiological examination, conducted at the Colorado Adult and Children's Ear, Nose & Throat, P.C. require clarification before a final decision may be rendered.

For VA rating purposes, an examination for hearing impairment must satisfy the requirements of 38 C.F.R. § 4.85(a): it must be conducted by a state-licensed audiologist; the examination must include a controlled speech discrimination test using the Maryland CNC; the examination must include a pure tone audiometry test; and the examination must be conducted without the use of hearing aids.

It is unclear to the Board that the August 2011 private audiological examination conformed to the requirements of 38 C.F.R. § 4.85(a), and is therefore adequate for rating purposes. In particular, the Board notes that the puretone testing results have not been interpreted from the chart provided, and the Board cannot determine whether speech recognition testing used the Maryland CNC test.

Accordingly, the case is REMANDED for the following action:

Contact the appropriate entity(ies) to determine whether the August 2011 private audiological examination conformed to the requirements of 38 C.F.R. § 4.85(a). 

Clarification is needed for the following:
(a) Determine whether the examination included a controlled speech discrimination test using the Maryland CNC;

(b) Provide an interpretation of the audiometric findings currently provided only in a chart to clarify results for pure tone audiometry readings in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second for both ears; and

(c) Determine whether the examination was conducted without the use of hearing aids.


If, upon completion of the above action, the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




